USCA11 Case: 20-11245       Date Filed: 10/28/2020    Page: 1 of 6



                                                                [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 20-11245
                             Non-Argument Calendar
                           ________________________

                      D.C. Docket No. 1:16-cv-00545-KD-N



UNITED STATES OF AMERICA,

                                                                 Plaintiff - Appellee,

                                       versus

APPROXIMATELY $299,873.70 SEIZED
FROM A BANK OF AMERICA ACCOUNT,
ending in the number 5538 held by an individual identified as P.Q., et al.,

                                                                         Defendants,

APPROXIMATELY $299,985.00 SEIZED
FROM A J.P. MORGAN CHASE ACCOUNT,
ending in the number 6781 held by an individual identified as W.W.,

                                                               Defendant - Appellant,

MINJUAN JIANG, et al.,

                                                                           Claimants.
          USCA11 Case: 20-11245       Date Filed: 10/28/2020   Page: 2 of 6



                           ________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                          ________________________

                                (October 28, 2020)

Before JORDAN, NEWSOM, and GRANT, Circuit Judges.

PER CURIAM:

      Weidong Wang appeals the district court’s denial of his Rule 60 motion to

set aside a default judgment of forfeiture of about $299,985.00 seized from a J.P.

Morgan Chase bank account. We affirm the district court’s denial.

                                          I

      This case arises out of the United States’ investigation of interrelated

money-laundering and visa-fraud schemes involving Chinese nationals. In

connection with those schemes, the Government seized eighteen bank accounts in

June 2016, including one in Weidong Wang’s name containing about $299,985.00.

The Government then filed a civil-forfeiture action for the funds in the eighteen

accounts. On December 30, 2016, the Government sent notice to Wang at his

address in China regarding the forfeiture action, and the delivery was signed for on

January 3, 2017. The Government also posted a notice on an official government

website. Other account owners received similar notices.




                                          2
              USCA11 Case: 20-11245   Date Filed: 10/28/2020   Page: 3 of 6



       Some account owners appeared in the case and asserted claims to their

respective funds. Those claimants proceeded to trial in October 2019. The jury

found that all of the funds were connected to the fraud scheme, but that some of the

claimants had proven innocent ownership. On October 24, 2019, the court entered

judgment on those claims.

       Wang, however, did not assert a claim to his funds. The United States

moved for an entry of default on November 6, 2018. The motion was also mailed

to Wang, and he signed for the delivery on November 9. The clerk of the court

entered the default on November 7, and the United States then moved for default

judgment of forfeiture of the $299,985.00 on November 13. Again, a copy of the

motion was sent to Wang, and his wife, Q. Qi, signed for the delivery on

November 19. That same day, the district court entered the default judgment of

forfeiture.

       Wang’s first pleading in this case came precisely a year later—more than

three years after the money was first seized and about three weeks after the trial for

the other claimants concluded—when he filed his Rule 60(b) motion to set aside

the default judgment. The district court denied his motion. We now review for

abuse of discretion. In re Worldwide Web Sys., Inc., 328 F.3d 1291, 1295 (11th

Cir. 2003).




                                          3
          USCA11 Case: 20-11245        Date Filed: 10/28/2020   Page: 4 of 6



                                           II

      Wang seeks relief from the default judgment under Rules 60(b)(1) and

(b)(6). See Fed. R. Civ. P. 60(b)(1), 60(b)(6). Rule 60(b) provides that “[o]n

motion and just terms, the court may relieve a party or its legal representative from

a final judgment, order, or proceeding for . . . (1) mistake, inadvertence, surprise,

or excusable neglect.” “To establish mistake, inadvertence, or excusable neglect

under Rule 60(b)(1), a defaulting party must show that: (1) it had a meritorious

defense that might have affected the legal outcome, (2) granting the motion would

not result in prejudice to the non-defaulting party; and (3) good cause existed for

failing to reply to the complaint.” In re Worldwide Web Sys., Inc., 328 F.3d at

1295 (quotations and citations omitted).

      Wang has not satisfied any of these three factors. To show a meritorious

defense, Wang must provide a defense “that probably would have been successful”

in the action. Solaroll Shade & Shutter Corp. v. Bio-Energy Sys., Inc., 803 F.2d

1130, 1133 (11th Cir. 1986). A general denial of liability does not suffice. Id.

Before us, Wang makes just such a general denial of liability, offering only a one-

sentence assertion that if given an opportunity before the district court, he “likely

would have produced sufficient documentation to show that he had a meritorious

defense that might have affected the legal outcome.” He has presented no




                                           4
          USCA11 Case: 20-11245        Date Filed: 10/28/2020   Page: 5 of 6



evidence to refute the United States’ claim against the funds or to establish that he

was an innocent owner.

      Granting the motion also would result in prejudice to the United States. We

have recognized that a non-defaulting party suffers some prejudice when a trial

would occur long after the filing of the complaint. See In re Worldwide Web Sys.,

Inc., 328 F.3d at 1297. Here, the United States has already tried the case regarding

the other funds for which the claimants appeared. To grant relief from default

judgment might require the United States to marshal resources to try a similar case

more than four years after it filed its complaint.

      Finally, Wang has not offered good cause for his failure to reply to the

complaint. He argues that the initial delivery of Notice of Forfeiture on January 3,

2017 was accepted by his family’s nanny, and that he never received it. According

to Wang, he first learned of the lawsuit in November 2018, when he and his wife

signed for the motion for an entry of default and a motion for an entry of default

judgment. Because he does not speak English and does not understand the United

States court system, he says that he had to both find someone to translate the

documents and then find an attorney in Alabama to respond to them. But even if

Wang did not learn of the default judgment until November 2018, he does not

explain why it took him a year to respond. The district court inferred that his delay

was not coincidental. Wang waited until favorable judgments were returned to



                                           5
          USCA11 Case: 20-11245        Date Filed: 10/28/2020    Page: 6 of 6



some claimants before moving for relief from default judgment. The district court

did not abuse its discretion in denying Wang’s motion on Rule 60(b)(1) grounds.

      In the alternative, Wang seeks relief under Rule 60(b)(6), a catchall

provision that authorizes relief for “any other reason that justifies [it].” “[R]elief

under this clause is an extraordinary remedy which may be invoked only upon a

showing of exceptional circumstances.” United States v. Certain Real Prop.

Located at Route 1, 126 F.3d 1314, 1318 (11th Cir. 1997) (quoting Griffin v. Swim-

Tec Corp., 722 F.2d 677, 680 (11th Cir. 1984)). “The party seeking relief has the

burden of showing that absent such relief, an ‘extreme’ and ‘unexpected’ hardship

will result.” Griffin, 722 F.2d at 680. The grounds for relief under Rule 60(b)(6)

are mutually exclusive of the grounds for relief under 60(b)(1). Solaroll Shade,

803 F.2d at 1133. Wang makes the same arguments for his (b)(6) motion as his

(b)(1) motion, citing the language barrier and geographical distance to excuse his

failure to respond. These arguments do not show the sort of “extreme” and

“unexpected” hardship necessary to succeed under Rule 60(b)(6).

      We AFFIRM.




                                           6